DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
Paragraph [0028] line 2: “the like Moreover,” should be changed to read “the like. Moreover,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation of “the entire route”. It is unclear whether the entire route claimed in claim 7 is referring to the entire route in claim 6 or a different entire route since this limitation has not previously introduced in claim 1 or claim 7. Therefore, the insufficient antecedent basis for this limitation in the claim renders the claim unclear and indefinite. Perhaps claim 7 should be changed to be a dependent claim of claim 6?
Claims 8 and 9 are rejected for being dependent upon claim 7. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 7, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2012/0173018 A1), hereinafter Allen, in view of Arai (US 2018/0017461 A1).
a.	Regarding claim 1 and similarly cited claim 14, Allen teaches:
A transporting robot (Fig. 1, “robot 100”), comprising: 
a wheel driver configured to drive one or more wheels to move the transporting robot (Fig. 3, [0076], “The robot 100 can operate in human environments (e.g., environments typically designed for bipedal, walking occupants) using wheeled mobility. In some implementations, the drive system 200 includes first, second, and third drive wheels 210a, 210b, 210c equally spaced (i.e., trilaterally symmetric) about the vertical axis Z (e.g., 120 degrees apart)”); 
a loading box (Fig. 1, “basket 340”) configured to load an article ([0085], “receiving a payload in the basket 340”); and 
a controller (Fig. 13, “controller 500”) configured to estimate center of gravity information of the transporting robot ([0141], “A dynamics model 570 executable on the controller 500 can be configured to compute the center for gravity (CG)… In some examples, the dynamics model 570 communicates with the inertial moment unit 470 (IMU) or portions of one (e.g., accelerometers and/or gyros) disposed on the robot 100 and in communication with the controller 500 for calculating the various center of gravities of the robot 100.”) based on reference center of gravity information of the transporting robot and pressure distribution information ([0130], “load impact”) of an article loaded in the loading box ([0130], “When payloads are supported, the controller 500 may measure a load impact on the overall center of gravity                         
                            
                                
                                    C
                                    G
                                
                                
                                    R
                                
                            
                        
                     and monitor movement of the robot moment of inertia.”), 
wherein the controller (Fig. 13, “controller 500”) is configured to: 
determine profile information related to acceleration and deceleration for traveling of the transporting robot based on the estimated center of gravity information ([0127], “the sensor system 400 may include an inertial measurement unit (IMU) 470 in communication with the controller 500 to measure and monitor a moment of inertia of the robot 100 with respect to the overall center of gravity                         
                            
                                
                                    C
                                    G
                                
                                
                                    R
                                
                            
                        
                    of the robot 100.” – Measuring moment of inertia includes measuring acceleration and deceleration.); and 
control the wheel driver based on the determined profile information ([0129], “The robot 100 can limit its drive speeds and accelerations when in a congested, constrained, or highly dynamic environment, such as at a cocktail party or busy hospital. However, the robot 100 may encounter situations where it is safe to drive relatively fast, as in a long empty corridor, but yet be able to decelerate suddenly, as when something crosses the robots' motion path.”).
	Allen fails to specifically teach a controller configured to estimate center of gravity information of the transporting robot based on reference center of gravity information of the transporting robot.
	However, in the same field of endeavor, Arai teaches a controller configured to estimate center of gravity information of a robot based on reference center of gravity information of the robot ([0028], “The center-of-gravity-position calculation unit 14 is configured such that the center-of-gravity display control unit 9 causes the CPU 2 to calculate the center-of-gravity position of the overall robot 11 by using a center-of-gravity calculation program stored in the ROM 4, on the basis of the read component weight and center-of-gravity position data, the input information about the angles of the respective shafts, etc.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Allen to estimate center of gravity information of a robot based on reference center of gravity information of the robot, as taught by Arai. Such modification takes into consideration of position of various components of the robot, therefore increasing stability for movement of the robot. 

	b.	Regarding claim 3 and similarly cited claim 15, Allen further teaches wherein the controller is configured to: set the estimated center of gravity information as a reference point (Figs. 1 and 3 show center of gravity                         
                            
                                
                                    C
                                    G
                                
                                
                                    R
                                
                            
                             
                        
                    of the robot 100 as a reference point, [0072], “a low overall center of gravity                         
                            
                                
                                    C
                                    G
                                
                                
                                    R
                                
                            
                        
                     of the robot 100 for maintaining mechanical stability.”), and 
determine a traveling limit condition for the transporting robot based on the reference point so that the transporting robot does not overturn ([0127], “the sensor system 400 may include an inertial measurement unit (IMU) 470 in communication with the controller 500 to measure and monitor a moment of inertia of the robot 100 with respect to the overall center of gravity                         
                            
                                
                                    C
                                    G
                                
                                
                                    R
                                
                            
                        
                     of the robot 100.”; [0130], “When accelerating from a stop, the controller 500 may take into account a moment of inertia of the robot 100 from its overall center of gravity                         
                            
                                
                                    C
                                    G
                                
                                
                                    R
                                
                            
                        
                     to prevent robot tipping.”).

c.	Regarding claim 6 and similarly cited claim 18, the teachings of Allen and Arai have been discussed with respect to claim 1 above. Allen further teaches:
generate an entire route, from a departing point to a destination ([0021], “The method may include receiving a drive command to move a destination location on the layout map, resolving a corresponding destination location on the robot map using the general purpose graphics processing unit, and controlling a drive system of the robot to move to the destination location on the layout map based on the robot map.”), based on a plurality of nodes and an edge connecting the nodes (Fig. 21B shows robot positions 2120 representing nodes on the robot paths, and each robot position is connected by an edge, [0195], “Potential robot paths 2110 can be generated many levels deep with different commands and resulting robot positions at each level. FIG. 21B provides an exemplary schematic view of the local perceptual space of the robot 100 while moving… For example, for each robot position 2120 in the robot path 2110, the ODOA behavior 600b can execute a method for object detection and obstacle avoidance that includes identifying each cell in the grid 2100 that is in a bounding box around a corresponding position of the robot 100, receiving a classification of each cell.”), and 
when an angle formed by adjacent edges with respect to a predetermined node at one point of the entire route is an angle to be adjusted (Figs. 21E and 21F, [0199], “the corner”), update the route of the one point so that a rotation radius of the transporting robot is increased to within a predetermined range, at the one point ([0199], “For example, when turning a corner, the robot 100 may reject trajectories that make a hard turn around the corner because the robot 100 may end up in a robot position 2120 that is not sensor system field of view 405 of a parent robot position 2120 and of which it currently has no knowledge of, as shown in FIG. 21E. Instead, the robot 100 may select a movement trajectory that turns to face a desired direction of motion early and use the holonomic mobility of the drive system 200 to move sideways and then straight around the corner, as shown in FIG. 21F.” – The rotation radius of the transporting robot is increased as seen in Fig. 21F compared to the rotation radius of the transporting robot in Fig. 21E).
Allen does not specifically teach the angle formed by adjacent edges is within a range of an angle to be adjusted. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Allen, as modified by Arai, to determine a range of an angle to be adjusted, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

d.	Regarding claim 7 and similarly cited claim 19, the teachings of Allen and Arai have been discussed with respect to claim 1 above. Allen further teaches:
	a camera ([0116], “The scanning 3-D image sensor 450a can be used primarily for obstacle detection/obstacle avoidance (ODOA).”); and 	
	an obstacle detecting sensor ([0104], “In some implementations, the sensor system 400 includes a set or an array of proximity sensors 410, 420 in communication with the controller 500 and arranged in one or more zones or portions of the robot 100 (e.g., disposed on or near the base body portion 124a, 124b, 124c of the robot body 110) for detecting any nearby or intruding obstacles.”), 
	wherein the controller is configured to:
		divide the entire route into at least one partial route (Fig. 21B shows partial route between each robot position 2120, [0195], “In some examples the ODOA behavior 600d uses the GPGPU 504 for evaluating predicted robot paths 2110. These evaluations can be used by the action selection engine 580 to determine a preferred outcome and a corresponding robot command. For example, for each robot position 2120 in the robot path 2110, the ODOA behavior 600b can execute a method for object detection and obstacle avoidance that includes identifying each cell in the grid 2100 that is in a bounding box around a corresponding position of the robot 100, receiving a classification of each cell.”); and 
		when the transporting robot travels on the partial route, update the partial route so as to avoid a collision with a dynamic obstacle ([0195], “for each robot position 2120 in the robot path 2110, the ODOA behavior 600b can execute a method for object detection and obstacle avoidance that includes identifying each cell in the grid 2100 that is in a bounding box around a corresponding position of the robot 100, receiving a classification of each cell. For each cell classified as an obstacle or unknown, retrieving a grid point corresponding to the cell and executing a collision check by determining if the grid point is within a collision circle about a location of the robot 100. If the grid point is within the collision circle, the method further includes executing a triangle test of whether the grid point is within a collision triangle (e.g., the robot 100 can be modeled as triangle). If the grid point is within the collision triangle, the method includes rejecting the grid point.”), based on image information, obtained by photographing the partial route with the camera ([0122], “The 3-D image sensors 450 may obtain images containing depth and brightness data from a scene about the robot 100 (e.g., a sensor view portion of a room or work area) that contains one or more objects. The controller 500 may be configured to determine occupancy data for the object based on the captured reflected light from the scene. Moreover, the controller 500, in some examples, issues a drive command to the drive system 200 based at least in part on the occupancy data to circumnavigate obstacles (i.e., the object in the scene).”), and obstacle detecting information, obtained by the obstacle detecting sensor ([0104], “In some implementations, the sensor system 400 includes a set or an array of proximity sensors 410, 420 in communication with the controller 500 and arranged in one or more zones or portions of the robot 100 (e.g., disposed on or near the base body portion 124a, 124b, 124c of the robot body 110) for detecting any nearby or intruding obstacles.”; [0108], “The sensor system 400 may include or more sonar proximity sensors 410 (e.g., a rear proximity sensor 410j) directed rearward (e.g., opposite to the forward drive direction F) for detecting obstacles while backing up.”).

	e.	Regarding claim 9, Allen further teaches wherein the controller is configured to: 
select one or more candidate moving routes when the robot travels on the partial route ([0195], “An object detection obstacle avoidance (ODOA) navigation strategy for the control system 510 may include either accepting or rejecting potential robot positions that would result from commands. Potential robot paths 2110 can be generated many levels deep with different commands and resulting robot positions at each level.”); 
select a predetermined candidate route based on at least one of collision possibility information in accordance with the position of an obstacle among the selected candidate routes ([0195], “For example, for each robot position 2120 in the robot path 2110, the ODOA behavior 600b can execute a method for object detection and obstacle avoidance that includes identifying each cell in the grid 2100 that is in a bounding box around a corresponding position of the robot 100, receiving a classification of each cell. For each cell classified as an obstacle or unknown, retrieving a grid point corresponding to the cell and executing a collision check by determining if the grid point is within a collision circle about a location of the robot 100. If the grid point is within the collision circle, the method further includes executing a triangle test of whether the grid point is within a collision triangle (e.g., the robot 100 can be modeled as triangle). If the grid point is within the collision triangle, the method includes rejecting the grid point.”); and 
control the wheel driver to travel along the selected candidate route ([0195]-[0196]).

f.	Regarding claim 12, Allen further teaches an acceleration sensor ([0141], “(e.g., accelerometers and/or gyros)”); and a gyro sensor ([0141], “(e.g., accelerometers and/or gyros)”), wherein the controller is configured to detect whether the transporting robot travels on a curved route or a straight route by using the acceleration sensor and the gyro sensor ([0177], “In some implementations, the sensor system 400 includes an odometer and/or an angular rate sensor (e.g., gyroscope or the IMU 470) for sensing a distance traveled by the robot 100. A gyroscope is a device for measuring or maintaining orientation, based on the principles of conservation of angular momentum. The controller 500 may use odometry and/or gyro signals received from the odometer and/or angular rate sensor, respectively, to determine a location of the robot 100 in a working area 5 and/or on an occupancy map 1700. In some examples, the controller 500 uses dead reckoning. Dead reckoning is the process of estimating a current position based upon a previously determined position, and advancing that position based upon known or estimated speeds over elapsed time, and course.”). 

g.	Regarding claim 13 and similarly cited claim 20, Allen further teaches wherein every time a predetermined article located in the loading box is delivered to a delivery destination ([0130], “When payloads are supported, the controller 500 may measure a load impact on the overall center of gravity                         
                            
                                
                                    C
                                    G
                                
                                
                                    R
                                
                            
                        
                     and monitor movement of the robot moment of inertia.” – The predetermined article being taken out of the loading box indicates that the pressure distribution (or load impact) changes, therefore changes the overall center of gravity of the robot.), the controller is configured to:
	update the estimated center of gravity information ([0130], “When payloads are supported, the controller 500 may measure a load impact on the overall center of gravity                         
                            
                                
                                    C
                                    G
                                
                                
                                    R
                                
                            
                        
                     and monitor movement of the robot moment of inertia.”; [0141], “A dynamics model 570 executable on the controller 500 can be configured to compute the center for gravity (CG)… In some examples, the dynamics model 570 communicates with the inertial moment unit 470 (IMU) or portions of one (e.g., accelerometers and/or gyros) disposed on the robot 100 and in communication with the controller 500 for calculating the various center of gravities of the robot 100.”);
	determine the profile information based on the updated center of gravity information ([0127], “the sensor system 400 may include an inertial measurement unit (IMU) 470 in communication with the controller 500 to measure and monitor a moment of inertia of the robot 100 with respect to the overall center of gravity                         
                            
                                
                                    C
                                    G
                                
                                
                                    R
                                
                            
                        
                    of the robot 100.” – Measuring moment of inertia includes measuring acceleration and deceleration.); and 
	control the wheel driver based on the determined profile information ([0129], “The robot 100 can limit its drive speeds and accelerations when in a congested, constrained, or highly dynamic environment, such as at a cocktail party or busy hospital. However, the robot 100 may encounter situations where it is safe to drive relatively fast, as in a long empty corridor, but yet be able to decelerate suddenly, as when something crosses the robots' motion path.”).

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, in view of Arai, and in further view of Kim et al. (KR 20180042975 A).
a.	Regarding claim 2, Allen teaches a pressure sensor which measures pressure distribution of the article loaded in the loading box ([0130], “For example, the torso 140 and/or neck 150 may include strain gauges to measure strain.”), and 
the controller is configured to estimate the center of gravity information of the transporting robot ([0141], “A dynamics model 570 executable on the controller 500 can be configured to compute the center for gravity (CG)… In some examples, the dynamics model 570 communicates with the inertial moment unit 470 (IMU) or portions of one (e.g., accelerometers and/or gyros) disposed on the robot 100 and in communication with the controller 500 for calculating the various center of gravities of the robot 100.”) based on pressure distribution information of the loaded article acquired by the pressure sensor ([0130], “When payloads are supported, the controller 500 may measure a load impact on the overall center of gravity                         
                            
                                
                                    C
                                    G
                                
                                
                                    R
                                
                            
                        
                     and monitor movement of the robot moment of inertia. For example, the torso 140 and/or neck 150 may include strain gauges to measure strain.”). 
Neither Allen nor Arai specifically teaches the loading box includes a plurality of levels.
However, in the same field of endeavor, Kim teaches wherein the loading box includes a plurality of levels (Figs. 4 and 5), and (the loading box) includes a pressure sensor which measures pressure distribution of the article loaded in the box ([0008], “the articles 41, 42, 43, and 44 constituting each load 40 It is theoretically possible to measure or calculate the density distribution, etc., and to obtain an acceleration range that avoids conduction by an analytical method such as calculation or simulation based on such data.”; [0015], “The center-of-gravity sensing unit may further include a force sensor for sensing a force in a vertical direction by the load and a torque sensor for sensing a torque induced in the tilt driving unit by the load, The change of the pressure center position on the support portion by the load based on the change of the output of the force sensor and the torque sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Allen, as modified by Arai, to include a plurality of levels and a pressure sensor to measure pressure distribution of the load, as taught by Kim, in order to increase the workload to be carried by the transporting robot, and therefore increase the work output. 
Kim does not specifically teach each level includes a pressure sensor. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Allen, as modified by Arai and Kim, to install a pressure sensor on each level of the loading box in addition to the pressure sensor being installed on one level as taught by Allen and Kim, since it has been held that duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, in view of Arai, and in further view of Bonnet (WO 2017153896 A1).
a.	Regarding claim 8, the teachings of Allen and Arai have been discussed above with respect to claim 1. Allen further teaches when there is a collision possibility with the dynamic obstacle, secondarily reduces a traveling speed of the transporting robot ([0129], “The robot 100 can limit its drive speeds and accelerations when in a congested, constrained, or highly dynamic environment, such as at a cocktail party or busy hospital. However, the robot 100 may encounter situations where it is safe to drive relatively fast, as in a long empty corridor, but yet be able to decelerate suddenly, as when something crosses the robots' motion path.”).
	Neither Allen nor Arai specifically teaches wherein the controller primarily adjusts the rotation radius of the transporting robot to avoid the dynamic obstacle. 
However, in the same field of endeavor, Bonnet teaches wherein the controller primarily adjusts the rotation radius of the transporting robot to avoid the dynamic obstacle ([0025], “… Thus, for a progressive steering obtained while moving forward, the total distance corresponds to the distance for obtaining the steering and the remaining distance to go around with the wheels turned, possibly subsequently reducing the steering, depending on a new hurdle to overcome. Depending on the speed, in order to ensure the stability of the mobile robot, the radius of curvature can be increased, and therefore the turning radius reduced, increasing the effective anticipation distance.”; [0053], “In an exemplary embodiment, the obstacle avoidance envelope is determined by successive iterations, starting from a minimum envelope, up to a more
large, in order to find the optimum envelope ensuring that the obstacle is circumvented without getting too close to it, and by using a small curvature (or large radius).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Allen, as modified by Arai, to adjust a rotation radius of the robot to avoid a dynamic obstacle, as taught by Bonnet, in addition to reducing a traveling speed of the robot when detecting a collision possibility, as taught by Allen. Such modification further reduces a risk of colliding with humans in the environment of the robot and allow sufficient time for the humans to anticipate the robot’s actions and react accordingly in order to avoid a collision.  

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, in view of Arai and Kim, and in further view of Adachi et al. (JP 2006123854 A), hereinafter Adachi.
a.	Regarding claim 10, Allen, Arai, and Kim fail to specifically teach wherein when an article having a spillable content or a breakable article is included in the loading box, the controller is configured to adjust the estimated center of gravity information of the transporting robot to within a predetermined range.
	However, in the same field of endeavor, Adachi teaches wherein when an article having a breakable article is included in the loading box, the controller is configured to adjust the estimated center of gravity information of the transporting robot to within a predetermined range (Second to last paragraph of page 7, “. In FIG. 12, 24 is the center of gravity of the machine body including the belt conveyor 5, and 23 is the center of gravity of the luggage 6. Reference numeral 25 denotes a combined centroid of the centroid 24 and the centroid 23. Since it is a condition for balance that the composite center of gravity 25 is on the vertical line 27 of the ground contact point 26 with the ground 29, an attempt is made to balance the control so that the composite center of gravity 25 is on the vertical line 27…On the other hand, if horizontal balance is achieved when stationary, the center of gravity 23 and 24 of the fuselage 3 and the load 6 should be equally on the axles 2c and 2d (see FIG. 7). In this case, the force applied to the luggage 6 always passes through the center of gravity 24 of the fuselage 3 and escapes to the axles 2c and 2d.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Allen, as modified by Arai, to adjust the estimated center of gravity of the robot, as taught by Adachi. Such modification prevents the article loaded in the loading box from falling off. 
	Adachi does not explicitly teach the article has a spillable content or is a breakable article. However, since the claim does not specifically disclose how the robot detects a spillable content or a breakable article, any article falling off of the loading box of the robot can be broken. Therefore, any article being taught by the prior art reference can read on this limitation of the claim. 

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, in view of Arai and Kim, and in further view of Williams et al. (US 9,327,397 B1), hereinafter Williams.
a.	Regarding claim 11, the teachings of Allen, Arai, and Kim have been discussed with respect to claims 1 and 2 above. Allen, Arai, and Kim fail to specifically teach wherein the controller is configured to use a deep neural network model with at least one of level information about where the article is located, pressure distribution of the loaded article by the pressure sensor, or the reference center of gravity information as input data, and the center of gravity information of the transporting robot as output data. 
However, in the same field of endeavor, Williams teaches wherein the controller is configured to use a deep neural network model with level information about where the article is located (Fig. 2 shows the items are stacking in multiple levels, Col. 5 line 65 – Col. 6 line 5, “(22) In addition, a neural network 306 may automatically monitor a behavior of the human user 304. The neural network 306 may continuously learn how to improve the pick and/or place of a particular type of item (e.g., item of inventory 206) from the shelf 104 such that, over time, a control program may learn how to control the robotic arm 100 to automatically select the items 218 onto the counting platform 208 without a human intervention or a human haptic control.” – In order to pick and/or place a particular item, the robot must determine a location of the particular item including which level as seen in Fig. 2 of Williams the particular item is located at.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Allens, as modified by Arai and Kim, to use neural network as a learning method to determine a level information about where the articular is located, as taught by Williams. Such modification leans into the strengths and flexibility offered by the neural network learning method of Williams, namely accurate and optimized operation to that of the brain of a human user and the ability to constantly adapt and improve.

Allowable Subject Matter
11.	Claims 4-5 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Motoyoshi et al. (US 2020/0030992 A1) teaches a robot system a force detection unit provided in the base and detecting a first force applied to a robotic arm, and a control unit that controls motion of the robot. The control unit performs force control of the arm and deceleration of the arm according to contact between the robot and an object based on output of the force detection unit.
	Orita et al. (US 8,612,053 B2) teaches a control device for a mobile robot, in which the desired value of a motion state amount of a mobile robot includes at least the desired value of a vertical component of a first-order differential value of the translational momentum of the entire mobile robot.
	Oga et al. (US 2011/0060460 A1) teaches a robot apparatus for estimating an external force and calculating a correction amount from the external force.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664